EXHIBIT 8.1 LIST OF SUBSIDIARIES The Company presently wholly owns Euro Tech (Far East) Limited, a Hong Kong corporation, which, in turn, owns the following corporations: Wholly-Owned ● Euro Tech Trading (Shanghai) Limited — a People's Republic of China corporation ● Euro Tech (China) Limited — a Hong Kong corporation ● Shanghai Euro Tech Limited — a People's Republic of China corporation ● Shanghai Euro Tech Environmental Engineering Company, Ltd. — a People's Republic of China corporation ● Chongqing Euro Tech Rizhi Technology Company, Limited — a People's Republic of China corporation ● Rizhi Euro Tech Instrument (Shaanxi) Company Limited— a People's Republic of China corporation ● Guangzhou Euro Tech Environmental Equipment Company Limited— a People's Republic of China corporation Majority Owned ● Yixing Pact Environmental Technology Company Limited — a People's Republic of China corporation ● Pact Asia Pacific Limited — a BV1 corporation ("PACT") Other Entities Zhejiang Tianlan Environmental Protection Technology Company Limited — a People's Republic of China corporation.* Zhejiang Jia Huan Electronic Co. Ltd., — a People's Republic of China corporation.* * A 50 percent or less owned person accounted for by the equity method as defined by SEC rules and regulations.
